Ito t+O -t¥
                                ELECTRONIC RECORD




COA # 14-14-00253-CR                                      OFFENSE: Habeas Corpus


STYLE: Ex Parte Maria A. Martinez                         COUNTY: Harris


COA DISPOSITION: Affirmed                                 TRIAL COURT: Co Crim Ct at Law No 11



DATE: November 13. 2014     Publish: Yes                   TC CASE #:1943720




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Ex Parte Maria A. Martinez


CCA#

         APPELLANT***
FOR DISCRETIONARY REVIEW IN CCA IS:
                                    Petition   CCA Disposition:
                                               DATE:
                                                                   U***0'IH
                                               JUDGE:

DATE:      0^\H ltytt~                         SIGNED:                     PC:

JUDGE:      jf,Al (stiAM't2 dt^                PUBLISH:                    DNP:




                                                                                   MOTION FOR


                                                       FOR REHEARING IN CCA IS: S)f/^(^D ^ (ftfe/jy
                                                    JUDGE: (fa LuAsl^
                                                                           ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS FlLE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/26/2015                      |g| .\A%J 5C|                  COA No. 14-14-00253-CR
MARTINEZ, EX PARTE MARIA^A\ ^ruClt No^1943720                                  PD-1640-14
Pursuant to Rule 69.4(a) T.R.A.P/^theVreeoraUs^returned to the court of appeals.
                                      ^322*^                              Abel Acosta, Clerk
                             14TH COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN, SUITE 245
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *